Per Curiam.

The BTA found that the sale of the subject property was an actual recent sale in an arm’s-length transaction and in an amount which reflected the true value of the property. The decision of the BTA is based on sufficient probative evidence of record, is reasonable and lawful, and we affirm.
R.C. 5713.03 reads, in pertinent part, as follows:
“The county auditor, from the best sources of information available, shall determine, as nearly as practicable, the true value of each separate tract * * * of real property * * *. In determining the true value of any tract * * * of real estate under this section, if such tract * * * has been the subject of an arm’s length sale between a willing seller and a willing buyer within a reasonable length of time, either before or after the tax lien date, the auditor shall consider the sale price of such tract * * * to be the true value for taxation purposes. However, the sale price in an arm’s length transaction between a willing seller and a willing buyer shall not be considered the true value of the property sold if subsequent to the sale:
“(A) The tract * * * of real estate loses value due to some casualty;
“(B) An improvement is added to the property. * * *”
Prior to the amendment of the statute as it reads in its present form, we decided, in State, ex rel. Park Investment Co., v. Bd. of Tax Appeals (1964), 175 Ohio St. 410, 412, 25 O.O. 2d 432, 434, 195 N.E. 2d 908, 910, that the best evidence of true value for real estate taxation purposes was a recent sale in an arm’s-length transaction between a willing buyer and a willing seller.
*59This has been the rule except when the sale price does not reflect the property’s true value. Columbus Bd. of Edn. v. Fountain Square Assoc., Ltd. (1984), 9 Ohio St. 3d 218, 219, 9 OBR 528, 529, 459 N.E. 2d 894, 895; Ratner v. Stark Cty. Bd. of Revision (1988), 35 Ohio St. 3d 26, 517 N.E. 2d 915.
This court will not substitute its judgment for a decision of the BTA unless it affirmatively appears from the record that such decision is unreasonable or unlawful. Cuyahoga Cty. Bd. of Revision v. Fodor (1968), 15 Ohio St. 2d 52, 44 O.O. 2d 30, 239 N.E. 2d 25, syllabus.
The appellant failed to submit an appraisal but urged that the sale price was an inappropriate gauge of true value, because the lease was not effective and the improvements to the real estate were not completed until 1987.
We disagree. The evidence shows that in December 1986 the parties to the sale transaction were fully apprised of the existence of the Mid-America Federal lease, and of Ruscilli’s guarantee to make the improvements to the real estate and the potential value thereof. These were current factors which affected the sale price, and thus the true value, of the real estate at the time of the sale. Tax listing day was January 1, 1986 and the sale occurred on December 29, 1986, within a reasonable time thereafter. The sale price constitutes a proper measure of true value.
For the reasons set forth, the decision of the BTA is affirmed.

Decision affirmed.

Moyer, C.J., Sweeney, Douglas, H. Brown and Resnick, JJ., concur.
Holmes and Wright, JJ., concur in part and dissent in part.